                         Case 1:20-mc-00103-JLT Document 3 Filed 10/29/20 Page 1 of 1
2 AO 94 (Rev. 12/03) Commitment to Another District


                                         UNITED STATES DISTRICT COURT
                               Eastern                              District of                           California

         UNITED STATES OF AMERICA                                                         COMMITMENT TO ANOTHER
                                 V.                                                             DISTRICT
                   ROBERT PRESSLEY

                          DOCKET NUMBER                                                MAGISTRATE JUDGE CASE NUMBER
          District of Arrest                  District of Offense                    District of Arrest                District of Offense

                                                                                  1:20-mc-00103-JLT               4:19-mc-00019-O
CHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
      G Indictment G Information G Complaint  G✔ Other (specify) Order
charging a violation of                           U.S.C. §
DISTRICT OF OFFENSE
Northern District of Texas
DESCRIPTION OF CHARGES:
Civil Contempt Order




CURRENT BOND STATUS:

     G Bail fixed at $                       and conditions were not met
     G Government moved for detention and defendant detained after hearing in District of Arrest
     G Government moved for detention and defendant detained pending detention hearing in District of Offense
     G✔ Other (specify) Detained per Civil Contempt Order issued by U.S. District Judge Reed O'Connor
Representation:     G Retained Own Counsel       G Federal Defender Organization           G CJA Attorney                          ✔ None
                                                                                                                                   G
Interpreter Required?                 ✔ No
                                      G               G Yes                       Language:
                                                                          DISTRICT OF
       TO: THE UNITED STATES MARSHAL
            You are hereby commanded to take custody of the above named defendant and to transport that
       defendant with a certified copy of this commitment forthwith to the district of offense as specified above
       and there deliver the defendant to the United States Marshal for that District or to some other officer
       authorized to receive the defendant.
                   10/28/2020                     /s/ Jennifer L. Thurston, U.S. Magistrate Judge
                      Date                                                              Judge

                                                                     RETURN

This commitment was received and executed as follows:

DATE COMMITMENT ORDER RECEIVED                                PLACE OF COMMITMENT                          DATE DEFENDANT COMMITTED



DATE                 UNITED STATES MARSHAL                                           (BY) DEPUTY MARSHAL
